DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 9/21/2022.
Applicant's election with traverse of Group II, claims 15-22 in the reply filed on 9/21/2022 is acknowledged.  The traversal is on the ground(s) that Applicant believes it would not be an undue burden on the Examiner to search all claim groups.  This is not found persuasive because the existence of an undue search burden is only a requirement for valid restrictions for applications filed under 35 U.S.C. 111(a).  This application was submitted under 35 U.S.C. 371, not 35 U.S.C. 111(a), meaning the requirement for a valid restriction for this application is a lack of unity of invention.  Thus, an undue search burden is irrelevant to the restriction requirement made in this case.  Nevertheless, Group II requires two separate syringes having two separate drive members and a control device to control operation of the fluid injector system, whereas Group I only requires two separate reservoirs.  The Examiner interprets that the method of Group I could be carried out with an entirely different device (e.g., a single syringe having two reservoirs and a single drive member manually operated by a user).  Thus, even though an undue search burden is not a requirement for restriction of applications filed under 35 U.S.C. 371, the Examiner believes the two claim groups would have a different classification and would require a different field of search.
The requirement is still deemed proper and is therefore made FINAL.

Response to Amendment
	Claims 1-23 are pending in the application.  Claims 1-14 are withdrawn.  Claim 23 is new.

Claim Objections
Claims 15 and 18-23 are objected to because of the following informalities:  
-Claim 15, line 11: please correct “the at least one second piston” to “the at least one second drive member”
-Claim 15, line 23: please correct “the fluid injection” to “the multi-phase fluid injection”
-Claim 15, line 27: please delete the limitation “wherein the second fluid has a second viscosity different from the first viscosity” since this limitation was already stated in line 9.
-Claim 18, lines 1-2: please correct “the flow rate profile” to “the intermediate flow rate profile”
-Claim 18, line 2: please correct “the at least second fluid” to “the second fluid”
-Claim 19, lines 2-3: please correct “the second fluid comprises injecting” to “the second fluid, which comprises injecting”
-Claim 19, lines 4-5: please correct “the specified intermediate time interval” to “the specified intermediate time”
-Claim 19, line 5: please correct “the specified intermediate time interval” to “the specified intermediate time”
-Claim 19, line 6: please correct “a fluid line” to “the fluid line”
-Claim 19, lines 6-7: please correct “the step of injecting” to “to inject”
-Claim 19, lines 7-8: please correct “the specified intermediate time interval” to “the specified intermediate time”
-Claim 19, line 9: please correct “the first fluid reservoir” to “the first syringe”
-Claim 19, line 9: please correct “the second fluid reservoir” to “the second syringe”
-Claim 19, line 10: please correct “the length” to “a length”
-Claim 19, line 10: please correct “the diameter” to “a diameter”
-Claim 19, line 11: please correct “the volume” to “a volume”
-Claim 20, line 1: please correct “The fluid injection system” to “The fluid injector system”
-Claim 21, line 1: please correct “The fluid injection system” to “The fluid injector system”
-Claim 21, lines 1-2: please correct “the flow rate profile” to “the intermediate flow rate profile”
-Claim 22, line 1: please correct “The fluid injection system” to “The fluid injector system”
-Claim 22, lines 1-2: please correct “the flow rate profile” to “the intermediate flow rate profile”
-Claim 22, line 4: please correct “the intermediate flow rate” to “the intermediate flow rate profile”
-Claim 22, line 5: please correct “the first fluid phase” to “a first fluid phase”
-Claim 22, line 6: please correct “the second fluid injection” to “injection of the second fluid”
-Claim 22, lines 6-7: please correct “the volume” to “a volume”
-Claim 23, line 1: please correct “the flow rate profile” to “the intermediate flow rate profile”
-Claim 23, line 3: please correct “the specified intermediate time interval” to “the specified intermediate time”
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 15-16 and 19-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zatezalo et al. (US 2002/0007116 A1).
Regarding claim 15, Zatezalo discloses a fluid injector system (magnetic resonance injector system 10, see Figs. 1-2 and 4) for delivering a multi-phase fluid injection to a patient (see par. [0038]), the fluid injector system (magnetic resonance injector system 10) comprising:
at least one first syringe (syringe unit 40 / syringe A in Fig. 4) configured to contain a first fluid (contrast medium) of the multi-phase fluid injection (syringe unit 40 (shown as syringe A in Fig. 4) contains contrast medium, see par. [0028]), the first fluid having a first viscosity (contrast medium has a viscosity);
at least one first drive member (electric motor 35) operatively connected with the at least one first syringe (syringe unit 40 / syringe A in Fig. 4), the at least one first drive member (electric motor 35) being operable to dispense the first fluid of the multi-phase fluid injection (see par. [0021]-[0022]);
at least one second syringe (syringe unit 42 / syringe B in Fig. 4) configured to contain a second fluid (saline solution) of the multi-phase fluid injection (syringe unit 42 (shown as syringe B in Fig. 4) contains saline solution, see par. [0026] and [0028]), the second fluid having a second viscosity different from the first viscosity (saline and contrast medium have different viscosities);
at least one second drive member (electric motor 36) operatively connected with the at least one second syringe (syringe unit 42 / syringe B in Fig. 4), the at least one second piston (electric motor 36) being operable to dispense the second fluid of the multi-phase fluid injection (see par. [0021]-[0022]);
a fluid line (not shown, see par. [0026]) connected to the at least one first syringe (syringe unit 40 / syringe A in Fig. 4) and the at least one second syringe (syringe unit 42 / syringe B in Fig. 4) (see par. [0022]), and configured to deliver at least one of the first fluid (contrast medium) of the multi-phase fluid injection from the at least one first syringe (syringe unit 40 / syringe A in Fig. 4) to the patient and the second fluid (saline solution) of the multi-phase fluid injection from the at least one second syringe (syringe unit 42 / syringe B in Fig. 4) to the patient (see par. [0022] and [0026]); and
a control device (injection control unit 30) configured to control movement of the first drive member (electric motor 35) associated with the at least one first syringe (syringe unit 40 / syringe A in Fig. 4) and movement of the at least one second drive member (electric motor 36) associated with the at least one second syringe (syringe unit 42 / syringe B in Fig. 4) to control the delivery of the first fluid and the second fluid of the multi-phase fluid injection to the patient (see par. [0021]),
wherein the control device (injection control unit 30) is configured to control the first drive member (electric motor 35) to inject the first fluid (contrast medium) at a first predetermined flow rate (0.5 mL/s, see top box at 214 in Fig. 4), to control the at least one second drive member (electric motor 36) to inject an initial portion of the at least one second fluid (saline solution) of the fluid injection from the at least one second syringe (syringe unit 42 / syringe B in Fig. 4) at an intermediate flow rate profile (0.5 mL/s, see second box at 214 in Fig. 4) different from a second predetermined flow rate (2.0 mL/s, see fourth box at 214 in Fig. 4) for a specified intermediate time (see par. [0042]) or intermediate fluid volume (20 mL, see second box at 216 in Fig. 4), and to inject a remaining portion of the second fluid (saline solution) at least equal to the second predetermined flow rate (2.0 mL/s, see fourth box at 214 in Fig. 4), wherein the second fluid (saline solution) has a second viscosity different from the first viscosity (saline solution and contrast medium have different viscosities) (see Fig. 4, par. [0021] and [0038]).

Regarding claim 16, Zatezalo discloses the fluid injector system of claim 15, wherein the first viscosity (viscosity of contrast medium) is greater than the second viscosity (viscosity of saline solution) (contrast medium is more viscous than saline solution).

Regarding claim 19, Zatezalo discloses the fluid injector system of claim 15, wherein the control device (injection control unit 30) is configured to time an injection of the initial portion of at least the second fluid (saline solution) comprises injecting the initial portion of at least the second fluid at an intermediate flow rate (0.5 mL/s, see second box at 214 in Fig. 4) lower than the second predetermined flow rate (2.0 mL/s, see fourth box at 214 in Fig. 4) over the specified intermediate time interval (see par. [0038]), wherein the specified intermediate time interval is selected to allow a residual portion of the first fluid (contrast medium) to pass through a fluid line to the patient before beginning the step of injecting the remaining portion of the second fluid (see par. [0038], the four phases of injection occur sequentially meaning that the residual portion of contrast medium would be passed prior to injecting the remaining portion of the saline solution), wherein the specified intermediate time interval is based on one or both of system architecture and a capacitance of at least one of the first fluid reservoir and the second fluid reservoir, a length of the fluid line, a diameter of the fluid line, a volume of the fluid line, the length of a catheter, the diameter of the catheter, the volume of the catheter, and any combination thereof (the Examiner notes that each of the system architecture, capacities, and fluid line/catheter length/diameter/volume will all affect the amount of time it takes for fluids to pass through the system).

Regarding claim 20, Zatezalo discloses the fluid injection system of claim 15, wherein the first fluid (contrast medium) is contrast media (see par. [0025]) and wherein the second fluid (saline solution) is saline (see par. [0025]) (see par. [0034], wherein the “darker” shade shown in Fig. 4 corresponds to contrast media and the “lighter” shade in Fig. 4 corresponds to saline solution).

Regarding claim 21, Zatezalo discloses the fluid injection system of claim 15, wherein the flow rate profile of the initial portion is calculated based on the following equation: Q(transition) = Q(programmed) – Q(adjusted), wherein Q(transition) is a desired flow rate profile at a transition between the first fluid to at least the second fluid (see par. [0053]); Q(programmed) is a desired flow rate profile for the first fluid and at least the second fluid (see par. [0053]); and Q(adjusted) is a necessary adjustment of the flow rate of the second fluid so that Q(transition) at the transition between the first fluid and at least the second fluid a flow rate at a catheter tip is substantially similar to Q(programmed) (see par. [0053], teaching that each phase occurs sequentially at a fixed flow rate over the fixed duration of the phase.  This means that there is no adjustment of the flow rate (i.e. Q(adjusted) = 0) such that Q(transition) = Q(programmed) – 0.  This relationship satisfies the claim).

Regarding claim 22, Zatezalo discloses the fluid injection system of claim 15, wherein the flow rate profile of the initial portion is calculated based on the following equation: Q(t) = Q(p) – (C(1)-C(2))/t(t), wherein Q(t) is the intermediate flow rate, Q(p) is the second predetermined flow rate, C(1) is a steady state system compliance during the first fluid phase, C(2) is a system compliance during the second fluid injection, and t(t) is a derived time for delivering the volume associated with the system compliance (C(2)) (see Fig. 5 and par. [0053], wherein the intermediate flow rate and the second predetermined flow rate are both calculated by an equation to be 1.0 mL/s, meaning that (C(1)-C(2))/t(t) = 0 and that Q(t)=Q(p) – 0.  This relationship satisfies the claim).

Regarding claim 23, Zatezalo discloses the fluid injector system of claim 15, wherein the flow rate profile of at least the initial portion of the at least second fluid (saline solution) is delivered at a flow rate that varies between zero and the second predetermined flow rate over the specified time interval (see par. [0053]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Zatezalo et al. (US 2002/0007116 A1), as applied to claim 15 above.
Regarding claim 17, Zatezalo discloses the fluid injector system of claim 15.  However, Zatezalo fails to state wherein the first predetermined flow rate is substantially the same as the second predetermined flow rate (note: the Examiner interprets that “substantially the same” means that the second predetermined flow rate remains within +/- 10% of the first predetermined flow rate, see Specification par. [0070]).
Zatezalo teaches other embodiments of how the fluid injector system (magnetic resonance injector system 10, see Figs. 1-2) can be programmed.  In particular, Zatezalo teaches that the user can input desired flow rates for a desired number and order of phases of the injector system (see par. [0027] and [0029]), including an embodiment (see Fig. 5) wherein the first predetermined flow rate (1.0 mL/s, see second box at 214 in Fig. 5) is substantially the same as the second predetermined flow rate (1.0 mL/s, see sixth box at 214 in Fig. 5) (see Fig. 5, par. [0039]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the first and second predetermined flow rates of Fig. 4 of Zatezalo to be substantially the same as taught by Fig. 5 of Zatezalo because Zatezalo teaches that it is desirable to allow the operator to freely and flexibly incorporate desired flow rates for a desired number and order of phases of the injector system such that the injector system can be modified appropriately for a number of different procedures (see Zatezalo par. [0027], [0029], and [0032]).

Regarding claim 18, Zatezalo discloses the fluid injector system of claim 15.  However, Zatezalo fails to state wherein the flow rate profile of at least the initial portion of the at least second fluid is delivered at a flow rate lower than the first predetermined flow rate.
Zatezalo teaches other embodiments of how the fluid injector system (magnetic resonance injector system 10, see Figs. 1-2) can be programmed.  In particular, Zatezalo teaches that the user can input desired flow rates for a desired number and order of phases of the injector system (see par. [0027] and [0029]), including an embodiment (see Fig. 5) wherein flow rate profile of at least the initial portion of the at least second fluid (saline solution) is delivered at a flow rate (1.0 mL/s, see third box at 214 in Fig. 5) lower than the first predetermined flow rate (2.0 mL/s, see top box at 214 in Fig. 5) (see Fig. 5, par. [0039]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the intermediate flow rate of Fig. 4 of Zatezalo to be lower than the first predetermined flow rate as taught by Fig. 5 of Zatezalo because Zatezalo teaches that it is desirable to allow the operator to freely and flexibly incorporate desired flow rates for a desired number and order of phases of the injector system such that the injector system can be modified appropriately for a number of different procedures (see Zatezalo par. [0027], [0029], and [0032]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVERY SMALE whose telephone number is (571)270-7172. The examiner can normally be reached Mon.-Fri. 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AVERY SMALE/Examiner, Art Unit 3783                                                                                                                                                                                                        /AMBER R STILES/Primary Examiner, Art Unit 3783